Title: From George Washington to Alexander Hamilton, 5 May 1793
From: Washington, George
To: Hamilton, Alexander


(Private) 
Dear Sir,[Philadelphia] Sunday Noon—5th May 1793.    
Before you dispatch the circular letter (of wch you enclosed me a Copy) to the several Collectors, I would speak to you respecting a particular clause in it.
In the conversation you may have with a certain Gentleman to day I pray you to intimate to him gently, & delicately, that if the letters, or papers wch he has to present, are (knowingly to him) of a nature which relates to public matters, and not particularly addressed to me—or if he has any verbal communications to make of a Similar kind, I had rather they should come through the proper channel—add thereto, generally that the peculiar Situation of European Affairs at this moment—my good wishes for his nation aggregat⟨ely⟩—my regard for those of it in particular with whom I have had the honor of an acquaintance—My anxious desire to keep this Country in Peace—and the delicacy of my situation Renders a circumspect conduct indispensably necessary on my part. I do not, however, mean by this that I am to with-hold from him such civilities as are common to others. Those more marked, notwithstanding our former acquaintance, would excite speculations which had better be avoided. And if the characters (similarly circumstanced with his own) could be introduced by any other than himself; especially on tuesday next in the public Room when, it is presumed, the Officers of the French Frigate will be presented it would, unquestionably be better. But how this can be brot about as they are strangers, without embarrassment as the F—— M—— is shy on the occasion I do not at this moment see, for it may not escape observation (as every movement is watched) if the head of any department should appear prompt in this business in the existing state of things. I am always Yours—&ca

G. W——n

